Ex parte Quayle
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of preliminary amendment changing the claims and specification dated 01/06/2020. 
Domestic Benefit
Present application 16/628,840 filed 01/06/2020 is a national stage entry of PCT/JP2018/024608 with international filing date of 06/28/2018. 
Foreign Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. § 119(a)-(d) or (f). Copies of the certified copies of the priority documents (i.e., application number 2017-133416 filed in Japan on 07/07/2017) have been received as of 01/06/2020 in this National Stage application from the International Bureau (PCT Rule 17.2(a)).
Information Disclosure Statement
The information disclosure statement submitted on 01/06/2020 was filed before first Office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered. 
Formal Matters
This application is in condition for allowance except for the following formal matters: 
1 multiple times (e.g., pages 16-18 and 23) while Figure 4 only lists Ɵ. 
Specification page 24 when listing equivalences for (001) plane appears to mention (001) twice.  
A title is suggested: 
-- SINGLE CRYSTAL SUBSTRATE WITH UNDULATING RIDGES AND SILICON CARBIDE SUBSTRATE --.
Allowable Subject Matter
The art made of record and not relied upon is considered pertinent to Applicant's disclosure as listed on the current Notice of References Cited-892 Form. The art listed on the 892-Form deals with the general state of the art of epitaxial growth and with ridges on a below substrate for growth. 
Independent claim 1 contains allowable subject matter, because art of record, singularly or in combination, fails to disclose or suggest, in combination with the other claimed elements in claim 1, the single crystal substrate comprises a foundation substrate provided with a plurality of first grooves, which include a first crystal face and a second crystal face opposed to the first crystal face in an inner face thereof, and the extending direction of which is a <110> direction, and a plurality of second grooves, the extending direction of which intersects with the first grooves, and in which the first grooves are formed in a displaced manner in a depth direction, and a transverse cross-sectional shape of the second groove is a shape in which straight lines are open at an opening angle less than 180°.
Claims 2-11 contain allowable subject matter, because they depend on the allowable subject matter of claim 1. 

Conclusion
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P DULKA whose telephone number is (571)270-7398. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on 571-272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 
12 February, 2022
/John P. Dulka/Primary Examiner, Art Unit 2895